UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-2199


In re:   CHASE CARMEN HUNTER,

                        Petitioner.



                 On Petition for Writ of Mandamus.
                      (No. 3:14-cv-00704-REP)


Submitted:   December 16, 2014               Decided:   December 18, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Chase Carmen Hunter, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Chase Carmen Hunter petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on

her motion for a temporary restraining order.                       She seeks an

order from this court directing the district court to act.                        We

find    the   present    record   does   not   reveal      undue    delay    in   the

district court.      Accordingly, we grant leave to proceed in forma

pauperis and deny the mandamus petition.                We also deny Hunter’s

motion for an injunction pending disposition of this petition as

moot.      We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented     in     the   materials

before   this    court   and   argument      would   not   aid     the    decisional

process.



                                                                   PETITION DENIED




                                         2